Case 3:18-cv-08904-BRM-DEA Document 79 Filed 03/31/21 Page 1 of 9 PageID: 527




NOT FOR PUBLICATION


                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY



 SHAKHZOD SHOKIRJONIY,

                       Plaintiff,
                                                       Case No. 3:18-cv-08904 (BRM) (DEA)
                       v.
                                                                      OPINION
 CITY OF CLINTON TOWNSHIP, et al.,

                      Defendants.



MARTINOTTI, DISTRICT JUDGE

       Before this Court is a Motion to Dismiss filed by Defendant Judge Eric Perkins (“Judge

Perkins”) seeking to dismiss Counts V and VI of Plaintiff Shakhzod Shokirjoniy’s (“Plaintiff”)

Second Amended Complaint (ECF No. 30) pursuant to Federal Rule of Civil Procedure 12(b)(5)

and 12(b)(6). (ECF No. 66.) The Motion is unopposed. Having reviewed the parties’ submissions

filed in connection with the Motion and having declined to hold oral argument pursuant to Federal

Rule of Civil Procedure 78(b), for the reasons set forth below, and for good cause shown, the

Motion to Dismiss is GRANTED.

I.     FACTUAL AND PROCEDURAL BACKGROUND

       For the purposes of this Motion to Dismiss, the Court accepts the factual allegations in the

Second Amended Complaint as true and draws all inferences in the light most favorable to

Plaintiff. See Phillips v. Cty. of Allegheny, 515 F.3d 224, 228 (3d Cir. 2008). The Court also

considers any “document integral to or explicitly relied upon in the complaint.” In re Burlington
Case 3:18-cv-08904-BRM-DEA Document 79 Filed 03/31/21 Page 2 of 9 PageID: 528




Coat Factory Secs. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997) (quoting Shaw v. Dig. Equip. Corp.,

82 F.3d 1194, 1220 (1st Cir. 1996)).

       The underlying facts are set forth at length in this Court’s May 29, 2020 Opinion (ECF

No. 51). In the interest of judicial economy, the Court refers the parties to that Opinion for a full

recitation of the factual background of this dispute.

       On July 18, 2018, Plaintiff filed an Amended Complaint to add counts alleging violations

of rights pursuant to 42 U.S.C. § 1983, as well as claims under New Jersey’s Tort Claims Act, the

New Jersey Legal Malpractice Act, and the New Jersey Unfair Practices Act. (Am. Compl. (ECF

No. 8).) However, only two further counts are listed in the Amended Complaint: Count V, alleging

a conspiracy to interfere with civil rights pursuant to 42 U.S.C. § 1985; and Count VI, alleging a

violation of 18 U.S.C. § 241. (Id. ¶¶ 95–96.)

       Plaintiff filed the Second Amended Complaint on August 19, 2019. (ECF No. 30.) The

Second Amended Complaint adds a malicious prosecution claim, a count referencing the Eleventh

Amendment stating that New Jersey can be sued by a resident of Ohio, and another search-and-

seizure count, this time involving a flashlight. (Id. ¶¶ 107–12.)

       On September 13, 2019, defendant Danberry filed a Motion to Dismiss the Second

Amended Complaint. (ECF No. 32.) 1 On May 29, 2020, this Court dismissed Counts I, III, and IV

of Plaintiff’s Second Amended Complaint as well as two additional claims in Plaintiff’s Second

Amended Complaint, both labeled as “Count II.” (ECF No. 51 at 13–14.) The Court did not dismiss

Counts V, VI, and VII because those claims did not implicate Danberry. (Id. at 14.) On June 30,




1
  That same day, Plaintiff moved to file a Third Amended Complaint. (ECF No. 35.) This Motion
to Amend was opposed by defendants McCloskey, Sangiovanni, Schlesier, and the City of Clinton.
(ECF No. 37.) At an on-the-record status conference with the parties, the Court denied the Motion
to Amend. (See ECF No. 40.)
                                                  2
Case 3:18-cv-08904-BRM-DEA Document 79 Filed 03/31/21 Page 3 of 9 PageID: 529




2020, Plaintiff filed a Motion to Reconsider the Court’s May 29, 2020 Opinion (ECF No. 58),

which the Court denied on February 23, 2021 (ECF No. 77). On August 10, 2020, Judge Perkins

filed a Motion to Dismiss Counts V and VI of the Second Amended Complaint. (ECF No. 66.) On

September 15, 2020, Magistrate Judge Arpert held a telephone status conference with the parties

and ordered “Plaintiff’s opposition papers must be filed by September 28, 2020.” (ECF No. 69 at

1.) On October 26, 2020, Plaintiff filed a “Motion to Extend Court Deadline” requesting “an

additional time of 14-21 days to complete certain Court orders” because of “unforeseen

circumstances.” (ECF No. 73 at 10.) Plaintiff also requested the Court transfer this action to the

Eastern District of New York “due to bias and prejudice of the Court itself.” (ECF No. 73 at 5.)

Both Judge Perkins and defendants Sangiovanni, Schlesier, and the City of Clinton filed

oppositions to Plaintiff’s Motion to Transfer. (ECF Nos. 74, 75.) While Plaintiff filed a reply to

these oppositions (ECF No. 76), Plaintiff never filed an opposition to Judge Perkins’ Motion to

Dismiss despite the deadline being extended to do so. 2

II.    LEGAL STANDARD

       In deciding a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), a

district court is “required to accept as true all factual allegations in the complaint and draw all

inferences in the facts alleged in the light most favorable to the [plaintiff].” Phillips, 515 F.3d at

228. “[A] complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual

allegations.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). However,

the plaintiff’s “obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more




2
 Document Number 76 was docketed as “RESPONSE to Defendant’s 66 Motion to Dismiss filed
by SHAKHZOD SHOKIRJONIY.” However, upon further review, the filing is Plaintiff’s reply to
his Motion for Extension of Time and Request for Transfer of Case. (ECF No. 73.) Therefore, the
Clerk’s Office will be directed to revise ECF No. 76 to reflect the submission.
                                                  3
Case 3:18-cv-08904-BRM-DEA Document 79 Filed 03/31/21 Page 4 of 9 PageID: 530




than labels and conclusions, and a formulaic recitation of the elements of a cause of action.” Id.

(citing Papasan v. Allain, 478 U.S. 265, 286 (1986)). A court is “not bound to accept as true a

legal conclusion couched as a factual allegation.” Papasan, 478 U.S. at 286. Instead, assuming the

factual allegations in the complaint are true, those “[f]actual allegations must be enough to raise a

right to relief above the speculative level.” Twombly, 550 U.S. at 555.

       “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 570). “A claim has facial plausibility when the

pleaded factual content allows the court to draw the reasonable inference that the defendant is

liable for misconduct alleged.” Id. This “plausibility standard” requires that the complaint allege

“more than a sheer possibility that a defendant has acted unlawfully,” but it “is not akin to a

probability requirement.” Id. (quoting Twombly, 550 U.S. at 556). “Detailed factual allegations”

are not required, but “more than an unadorned, the defendant-harmed-me accusation” must be

pleaded; it must include “factual enhancements” and not just conclusory statements or a recitation

of the elements of a cause of action. Id. (citing Twombly, 550 U.S. at 555, 557).

       “Determining whether a complaint states a plausible claim for relief [is] . . . a context-

specific task that requires the reviewing court to draw on its judicial experience and common

sense.” Iqbal, 556 U.S. at 679. “[W]here the well-pleaded facts do not permit the court to infer

more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—‘that the pleader is entitled to relief.’” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

However, courts are “not compelled to accept ‘unsupported conclusions and unwarranted

inferences,’” Baraka v. McGreevey, 481 F.3d 187, 195 (3d Cir. 2007) (quoting Schuylkill Energy




                                                  4
Case 3:18-cv-08904-BRM-DEA Document 79 Filed 03/31/21 Page 5 of 9 PageID: 531




Res. Inc. v. Pa. Power & Light Co., 113 F.3d 405, 417 (3d Cir. 1997)), nor “a legal conclusion

couched as a factual allegation.” Papasan, 478 U.S. at 286.

       While, as a general rule, the court may not consider anything beyond the four corners of

the complaint on a motion to dismiss pursuant to Rule 12(b)(6), the Third Circuit has held that “a

court may consider certain narrowly defined types of material without converting the motion to

dismiss [to one for summary judgment pursuant to Rule 56].” In re Rockefeller Ctr. Props. Sec.

Litig., 184 F.3d 280, 287 (3d Cir. 1999). Specifically, courts may consider any “‘document integral

to or explicitly relied upon in the complaint.’” Burlington Coat Factory, 114 F.3d at 1426 (quoting

Shaw, 82 F.3d at 1220).

III.   DECISION

       Judge Perkins argues the Second Amended Complaint should be dismissed because it fails

to state any wrongdoing on behalf of Judge Perkins. (ECF No. 66-2 at 9.) Judge Perkins contends

Plaintiff failed to allege any facts to support his claims for malicious prosecution and malicious

abuse of process under 42 U.S.C. § 1983. (Id. at 9–10.) Specifically, Judge Perkins asserts Plaintiff

“does not allege that Judge Perkins presided over his municipal court matter, conspired to obstruct

justice, initiated a criminal proceeding against Plaintiff, or prosecuted an action against him,

because he did not.” (Id. at 10.) Further, Judge Perkins contends if the Court can construe a claim

against him “it is undisputed that [he] is a municipal judge and was acting under color of state law

and in the course and scope of his employment as a municipal judge in the City of Clinton at all

times material” and therefore, “is entitled to absolute judicial immunity.” (Id. at 11.)

       “Pro se complaints must be construed liberally.” Healy v. U.S. Post Off., 644 F. App’x 163

(3d Cir. 2016) (citing Erickson v. Pardus, 551 U.S. 89, 93–94 (2007)). However, “a litigant is not

absolved from complying with . . . the federal pleading requirements merely because s/he



                                                  5
Case 3:18-cv-08904-BRM-DEA Document 79 Filed 03/31/21 Page 6 of 9 PageID: 532




proceeds pro se.” Thakar v. Tan, 372 F. App’x 325, 328 (3d Cir. 2010). Despite Plaintiff’s failure

to oppose the motion, the Court will conduct a merits analysis. Chocallo v. I.R.S. Dep’t of the

Treasury, 145 F. App’x. 746, 747–48 (3d Cir. 2005) (“The District Court erred . . . by relying on

a local rule to grant the motion to dismiss a pro se litigant's complaint as unopposed without

undertaking a merits analysis.”). Plaintiff brings Count V against Judge Perkins for “Conspiracy

to interfere with civil rights (2) Obstructing justice; intimidating party, witness, or juror” under 42

U.S.C. § 1985. (ECF No. 30 ¶¶ 105–06.) And Plaintiff brings Count VI against Judge Perkins for

malicious prosecution and abuse of process. (Id. ¶¶ 107–10.) The Court will review Plaintiff’s

allegations in the Second Amended Complaint for each count.

       Conspiracy to interfere with civil rights occurs “if two or more persons conspire for the

purpose of impeding, hindering, obstructing or defeating, in any manner, the due course of justice

in any State or Territory, with intent to deny to any citizen the equal protection of the laws.” 42

U.S.C. § 1985(2). “To state a claim under Section 1985(2), Plaintiffs must, among other things,

‘set forth facts from which a conspiratorial agreement between the defendants can be

inferred.’” Patel v. Crist, Civ. A. No. 19-9232, 2020 WL 6156772, at *3 (D.N.J. Oct. 20, 2020)

(citing Parrott v. Abramsen, 200 F. App’x 163, 165 (3d Cir. 2006)). Civil rights conspiracies

brought under § 1985 “require a ‘meeting of the minds,’ and to survive a motion to dismiss,

plaintiffs must provide some factual basis to support the existence of the elements of a conspiracy,

namely, agreement and concerted action.” Voth v. Hoffman, Civ. A. No. 14-7582, 2016 WL

7535374, at *9 (D.N.J. Apr. 28, 2016) (citing Startzell v. City of Philadelphia, 533 F.3d 183, 205

(3d Cir. 2008)).

       As best the Court can tell, Plaintiff attempts to allege Katherine Erickson (“Erickson”) and

Judge Perkins conspired to deprive Plaintiff equal protection of the laws. (ECF No. 30 ¶¶ 105–06.)



                                                  6
Case 3:18-cv-08904-BRM-DEA Document 79 Filed 03/31/21 Page 7 of 9 PageID: 533




Plaintiff barely makes any allegations in his Second Amended Complaint about either Erickson or

Judge Perkins. (See generally id.) Only two paragraphs of the Second Amended Complaint

mention both Erickson and Judge Perkins. First, Plaintiff alleges “the Defendants depriving

plaintiff of rights or privileges on April 25, 2018 [Erickson] the City Prosecutor was instructed by

Judge Perkins not to prosecute the matter.” (Id. ¶ 105.) Second, Plaintiff asserts “Judge Perkins

left the bench indicating that he met with [Erickson] outside the Court room which violated the

due process cause of the Plaintiff.” (Id. ¶ 106.) Plaintiff has not provided any factual basis to

support the existence of an “agreement or concerted action” between Erickson and Judge Perkins

as is required to state a claim under § 1985(2). Voth, 2016 WL 7535374, at *9. Therefore,

Plaintiff’s Second Amended Complaint does not “contain sufficient factual matter, accepted as

true, to ‘state a claim for relief that is plausible on its face’” as to this cause of action. Iqbal, 556

U.S. at 678. Accordingly, Plaintiff has not properly stated a claim for civil conspiracy under §

1985(2) against Judge Perkins.

        To state a claim for malicious prosecution under § 1983, a plaintiff must establish:

                (1) the defendant initiated a criminal proceeding; (2) the criminal
                proceeding ended in [the plaintiff's] favor; (3) the defendant initiated
                the proceeding without probable cause; (4) the defendant acted
                maliciously or for a purpose other than bringing the plaintiff to
                justice; and (5) the plaintiff suffered deprivation of liberty consistent
                with the concept of seizure as a consequence of a legal proceeding.

Halsey v. Pfeiffer, 750 F.3d 273, 296–97 (3d Cir. 2014) (citing Johnson v. Knorr, 477 F.3d 75, 82

(3d Cir. 2007)). To state a claim for malicious abuse of process under § 1983, a plaintiff must show

his “prosecution was initiated legitimately and thereafter was used for a purpose other than that

intended by the law.” Ahmad v. Hudson Cty. Prosecutor’s Off. Narcotics Task Force, Civ. A. No.

15-8994, 2016 WL 3450819, at *4 (D.N.J. June 22, 2016) (citing Rose v. Bartle, 871 F.2d 331,

350 n.17 (3d Cir. 1989)).

                                                   7
Case 3:18-cv-08904-BRM-DEA Document 79 Filed 03/31/21 Page 8 of 9 PageID: 534




       Plaintiff’s Second Amended Complaint notes “while the two claims are similar, malicious

prosecution and abuse of process claims have some essential differences.” (ECF No. 30 ¶ 107.)

Plaintiff clarifies he is suing for abuse of process “because the Court started a legal process with

the intention to obtain results for which the process was not designed.” (Id. ¶ 108.) And Plaintiff

alleges he is suing for malicious prosecution because “the defendants ‘maliciously’ prosecuted the

original criminal case and used a civil proceeding against him when the defendants knew

[Erickson] and Judge Perkins did not have a case.” (Id. ¶ 109.) Regarding his malicious prosecution

claim, Plaintiff alleges he has “obtained a ‘favorable termination’ of the defendant’s malicious

drug case that has enabled him to sue for malicious prosecution.” (Id. ¶ 110.)

       Plaintiff has not properly stated a claim for malicious prosecution or abuse or process.

Outside of the allegations stated above, which are, at best, conclusory allegations, Plaintiff

provides no additional facts that entitle him to relief. For example, Plaintiff does not allege, as is

required to state a claim for malicious prosecution, that Defendant “initiated a criminal

proceeding” against him that was “initiated without probable cause.” See Halsey, 750 F.3d at 296–

97. And Plaintiff could not have made such a claim because, as Defendant points out, Plaintiff

appeared before Defendant in Clifton Township Municipal Court for arraignment only. (ECF

No. 66-2 at 10.) Further, Plaintiff does not show in his Second Amended Complaint that any

“prosecution was initiated legitimately.” Ahmad, 2016 WL 3450819, at *4. Accordingly,

Plaintiff’s claims for malicious prosecution and abuse of process must also be dismissed as to

Judge Perkins. 3




3
 While Defendant also makes an argument for dismissal under Fed. R. Civ. P. 12(b)(5), the Court
need not reach that issue because dismissal is justified under Fed. R. Civ. P. 12(b)(6) alone.


                                                  8
Case 3:18-cv-08904-BRM-DEA Document 79 Filed 03/31/21 Page 9 of 9 PageID: 535




IV.   CONCLUSION

      For the reasons set forth above, Judge Perkins’ Motion to Dismiss Counts V and VI of

Plaintiff’s Second Amended Complaint is GRANTED. An appropriate order follows.


Date: March 31, 2021                            /s/ Brian R. Martinotti
                                                HON. BRIAN R. MARTINOTTI
                                                UNITED STATES DISTRICT JUDGE




                                           9
